DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the abstract of the disclosure:
Line 2, delete “condition” and insert --conditioning--.
In the claims:
Claim 1, line 2, delete “condition” and insert --conditioning--.
Claim 1, line 10, delete “condition” and insert --conditioning--.
Claim 5, line 1, delete “heigh” and insert --height--.
Claim 6, line 2, before “constructed” insert --is--.
Claim 6, line 4, before “bottom” insert --the--.
Claim 12, line 4, delete “condition” and insert --conditioning--.
Claim 12, line 13, delete “condition” and insert --conditioning--.

Explanation for Examiner’s Amendment
The abstract of the disclosure and claims 1, 5, 6 and 12 have been amended in order to correct editorial errors concerning the use of inconsistent terminology and in order to correct errors in grammar.
Allowable Subject Matter
Claims 1-12 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 12: the subject matter of the pouch conditioner (claim 1) and the system for conditioning a plurality of flexible product containers (claim 12) are allowable over the prior art because of the arrangement of the combination of structural limitations set forth in each independent claim and their functional relationship to one another. 
Claims 1 and 12 each include the following limitations which, in combination with the other structural limitations set forth in claims 1 and 12, are what make the subject matter of each of claims 1 and 12 allowable over the prior art:
“each of the conditioning rollers being coupled to the guide plates by a pair of actuators, each pair of actuators providing one of the conditioning rollers with independent articulation and individual compressive force;” and
“the parallel conditioning rollers are positioned above the bottom conditioning belt at the same height, the same height is an exit height, the second conditioning roller has a transitional height, the transitional height is 0.5 inches greater than the exit height, the first conditioning roller has an opening height, the opening height is 0.5 inches greater than the transitional height.”
A review of the prior art reveals many machines which include a driven top belt and a bottom belt between which articles or material is conveyed.  The top belt may include rollers which are arranged to provide a gradual decrease in the height between the rollers and the bottom belt.
The closest prior art is that of the Enloe reference (US 3120172) and the Ikemoto reference (JP 04-294721).  
The Enloe reference discloses a top belt (54) and a bottom belt (37) and rollers (drums 23-25) use to progressively press a stack of tissues.  The rollers (23-25) are each connected to levers (44) which are pivoted.  Each of the levers (44) is moved by an actuator (47).  The Enloe reference discloses that the rollers (drums 23-25) are spaced apart for a 4-nip machine of figure 1 at 1.37 inch, .65 inch, .62 inch, and .60 inch (col. 8, line 55 - col. 9, line 6).  
The Enloe reference does not disclose: each of the conditioning rollers being coupled to the guide plates by a pair of actuators, and each pair of actuators providing one of the conditioning rollers with independent articulation and individual compressive force; parallel conditioning rollers; and that the parallel conditioning rollers are positioned above the bottom conditioning belt at the same height, the same height is an exit height, the second conditioning roller has a transitional height, the transitional height is 0.5 inches greater than the exit height, the first conditioning roller has an opening height, the opening height is 0.5 inches greater than the transitional height.
The Ikemoto reference discloses a top belt (24) and a bottom belt (15) and rollers (R1-R5)) use to progressively shape a bag.  The Ikemoto reference discloses that the “distance between the lower belt and the upper belt is gradually narrowed from the inlet side to the middle portion, and is narrow and evenly spaced from the middle portion to the outlet side … the space between the upper belt 24 and the lower belt 15 is wide on the inlet side and gradually narrows toward the middle portion, and is maintained at equal intervals in a narrow state from the middle portion to the exit side” (paragraph [0012] of the translation).  The rollers (R3, R4 and R5) are parallel conditioning rollers, and the roller (R1) and the roller (R2) are read as the first and second conditioning rollers.
The Ikemoto reference does not disclose: each of the conditioning rollers being coupled to the guide plates by a pair of actuators, and each pair of actuators providing one of the conditioning rollers with independent articulation and individual compressive force; and that the parallel conditioning rollers are positioned above the bottom conditioning belt at the same height, the same height is an exit height, the second conditioning roller has a transitional height, the transitional height is 0.5 inches greater than the exit height, the first conditioning roller has an opening height, the opening height is 0.5 inches greater than the transitional height.
Any modification to the Enloe or Ikemoto structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached form (PTO-892) are cited to show machines for conditioning, shaping or pressing material between top and bottom belts, and rollers.  All are cited as being of interest and to show the state of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        1 July 2022